United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Effingham, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-191
Issued: May 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2013 appellant, through her attorney, filed a timely appeal of an
August 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying wage-loss compensation due to her accepted condition of right shoulder impingement.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was
disabled from July 1, 2011 through January 11, 2013 due to her accepted employment injury.
On appeal, counsel argued that appellant was not required to establish that she was totally
disabled for the period during which compensation was sought.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On February 28, 2009 appellant, then a
43-year-old retired rural carrier, filed an occupational disease claim alleging that she developed
bilateral carpal tunnel syndrome, bilateral epicondylitis, degenerative arthritis of the trapezial
metacarpal joints of the bilateral thumbs and a bone spur in her right shoulder as a result of
employment activities. OWCP denied her claim finding that she failed to submit sufficient
medical evidence. Appellant appealed from the May 27, 2009 merit decision and by decision
dated May 12, 2010,2 the Board found that she failed to submit probative rationalized medical
evidence addressing how her claimed conditions were caused or aggravated by her employment
and therefore failed to meet her burden of proof in establishing an occupational disease claim.
The facts and circumstances of the case as set forth in the Board’s prior decision are adopted
herein by reference.
Counsel requested reconsideration on March 14, 2011 and submitted a deposition from
Dr. Walter Choung, a Board-certified orthopedic surgeon, who first examined appellant on
October 7, 2008 and diagnosed right shoulder impingement syndrome. Dr. Choung opined that
her work duties contributed to her condition. He stated that appellant should avoid any kind of
repetitious movement of the right shoulder, including lifting packages, letters or casing letters.
By decision dated July 1, 2011, OWCP accepted her claim for right shoulder impingement
syndrome.
On October 16, 2012 Dr. Choung stated that appellant should not perform repetitious
work with her right upper extremity. On November 15, 2012 he stated that she was totally
disabled.
Appellant filed a claim for compensation and requested wage-loss compensation from
July 1, 2011 through January 11, 2013. The employing establishment provided information that
she retired on February 7, 2007 as she was totally disabled for useful and efficient service in her
position.
OWCP requested additional medical evidence supporting appellant’s disability for work
due to her accepted condition in a letter dated January 23, 2013. Dr. Choung completed a form
report on February 5, 2013 and stated that appellant should continue her current limitations.
By decision dated February 28, 2013, OWCP denied appellant’s claim for compensation
for the period July 1, 2011 through January 11, 2013. It found that she had not submitted
medical evidence supporting total disability during the period claimed due to her accepted right
shoulder impingement syndrome.
On March 8, 2013 appellant requested an oral hearing before an OWCP hearing
representative. In a note dated February 12, 2013, Dr. Choung provided work restrictions
including no lifting over 10 pounds past the shoulder level and avoidance of repetitious use of
the right arm above her shoulder level. He provided a report dated March 8, 2013, which stated
that appellant had been unable to perform activities that require repetitious use of her right arm
2

Docket No. 09-2066 (issued May 12, 2010).

2

for lifting more than small objects from October 7, 2008 through July 16, 2009 and from
October 16, 2012 through February 12, 2013. On March 19, 2013 Dr. Choung stated that
appellant should not lift over 15 pounds. He provided additional restrictions on May 9, 2013
including no repetitive use of the right arm and no working with the right arm above shoulder
height.
Appellant testified at the oral hearing on June 25, 2013 and described her job duties
including casing mail over her head. She stated that she filed for disability retirement due to her
shoulder and arm conditions in 2006. Appellant stated that she was never offered a light-duty
position by the employing establishment and that she could not currently perform her date-ofinjury position.
By decision dated August 9, 2013, the hearing representative found that the medical
evidence was insufficient to establish that appellant was totally disabled from July 1, 2011
through January 11, 2013. He noted that, since she retired in 2007, the employing establishment
was not obliged to offer her light-duty work.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.7 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the

3

5 U.S.C. §§ 8101-8193.

4

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Id.

3

specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical reasoning explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.10 Neither the fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.11
ANALYSIS
Appellant filed a claim for wage-loss compensation from July 1, 2011 through
January 11, 2013. She retired on February 7, 2007. Appellant submitted reports from
Dr. Choung, who noted that he treated her from October 7, 2008 through July 16, 2009 and from
October 16, 2012 through February 12, 2013. Dr. Choung did not examine her from July 16,
2009 through October 16, 2012. He was not treating appellant during the period claimed from
July 1, 2011 through October 15, 2012 and did not provide an opinion regarding her ability for
work during the period claimed. As Dr. Choung did not provide any opinion regarding her
disability for work, his reports are not sufficient to establish that she was totally disabled.
Appellant has not provided any other medical evidence addressing this time period and has not
established disability from July 1, 2011 through October 15, 2012.
On October 16, 2012 Dr. Choung advised that she should not perform repetitious work
with her right upper extremity. On November 15, 2012 he stated that she was totally disabled.
In a report dated March 8, 2013, Dr. Choung opined that appellant had been unable to perform
activities that require repetitious use of her right arm for lifting more than small objects from
October 16, 2012 through February 12, 2013. This report does not support total disability and
suggests that she was capable of light-duty work. Dr. Choung did not provide medical evidence
that appellant was incapable of performing work. Therefore, this report is not sufficient to meet
her burden of proof in establishing that she was entitled to compensation benefits for the period
October 12, 2012 through January 11, 2013. Furthermore, Dr. Choung provided conflicting
assessments of appellant’s work restrictions in his November 15, 2012 and March 8, 2013
reports. Without clear medical evidence establishing whether or not she was totally disabled for
a period, Dr. Choung’s reports are not sufficient to meet appellant’s burden of proof.
8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Appellant alleged at the June 25, 2013 hearing that the employing establishment did not
provide her with light or limited duty during the period claimed. On appeal, counsel argued that
she was not responsible for establishing total disability as she has provided evidence of work
restrictions. The Board finds that appellant has not submitted sufficient evidence that light-duty
work was not available for her. Appellant’s unsubstantiated allegation is not sufficient to
establish her claim that she was totally disabled as light duty was not offered or available for
her.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish her disability for work for the period July 1, 2011 through January 11, 2013.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

S.D., Docket No. 13-1784 (issued July 28, 2014).

5

